                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                NO. 5:16-CV-00132-FL


 DAVID CHRISTOPHER JUSTICE and LISA                  )
 JUSTICE,                                            )
                                                     )
                 Plaintiffs,                         )
                                                     )
 v.                                                  )                    VERDICT
                                                     )
 GREYHOUND LINES, INC., and J.L.
                                                     )
 ROBINSON,
                                                     )
                                                     )
                  Defendants.


We, the jury, unanimously find by a preponderance of the evidence that:

      1. Plaintiff David Christopher Justice was negligent and that such negligence was a

         proximate cause of his own injury?

                                       YES       r


                           x           NO
         Ifyou answered "YES" to question 1, then proceed to question 2. Ifyou answered "NO"
         to question 1, do not answer questions 2 or 3, and you shall move on to question 4.

      2. Defendant J.L. Robinson had the last clear chance to avoid the collision which caused

         plaintiffs' injuries and damages?

                       - - - - YES
                       - - - - NO
         Regardless ofyour answer, proceed to question 3.

      3. Defendant J. L. Robinson    ~as   grossly negligent, and such grossly negligent conduct

         was a proximate cause of the plaintiffs' injuries?

                                       YES

                                       NO

      If you answered "NO" to question 2, and "NO" to question 3, you are finished.            If you
answer "YES" to question 2, or "YES" to question 3, you shall move on to question 4.

          Case 5:16-cv-00132-FL Document 113 Filed 01/18/19 Page 1 of 2
4. What amount of damages, if any, is the plaintiff David Christopher Justice entitled to

   recover from defendants:

          A. $   (o,ODQ,ooo
                  7   I

          Write out amount in words:        6; j{   mi/ /ioo       lJv!lar 5

5. What amount of damages, if any, is the plaintiff Lisa Justice entitled to recover from

   defendants for loss of consortium?

          A.      $   I I1 {)QO,()DD
                               ,

          Write out amount in words:    One m;/lon               l>oJ/a.r (

6. Did any negligence by the North Carolina State Highway Patrol, plaintiff David

   Christopher Justice's employer at the time of the accident, join and concur with the

   negligence of defendant J.L. Robinson in proximately. causing the injury to plaintiff

   David Christopher Justice?

                 - - - - - YES
                      x
                 ----'---- NO
   You will end your deliberations.

          Dated this the / 8~ay of Jainlllia~rvd2'.D0~19L_ _ _ _-r-----r-----:-----:--
                                        I




     Case 5:16-cv-00132-FL Document 113 Filed 01/18/19 Page 2 of 2
